UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1426


CRAIG FARKAS,

                    Plaintiff - Appellant,

             v.

GENERAL DYNAMICS INFORMATION TECHNOLOGY, (GDIT); MS. AMY
GILLILAND, President, General Dynamics Information Technology,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-01259-LMB-TCB)


Submitted: September 28, 2018                                 Decided: October 11, 2018


Before GREGORY, Chief Judge, KING, Circuit Judge, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Craig Farkas, Appellant Pro Se. Stephen William Robinson, Nicholas DelVecchio
SanFilippo, MCGUIREWOODS, LLP, Tysons Corner, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Craig Farkas appeals the district court’s order dismissing his complaint raising

claims under the Age Discrimination in Employment Act of 1967, 29 U.S.C.A. §§ 621 to

634 (West 2008 & Supp. 2018). We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court at the hearing

held on April 6, 2018. Farkas v. Gen. Dynamics Info. Tech., No. 1:17-cv-01259-LMB-

TCB (E.D. Va. Apr. 6, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2